DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13th, 2021.

Drawings
The drawings were received on August 13th, 2021.  These drawings are acceptable.

Specification
The amended specification was received on August 13th, 2021.  The amendment contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Amended claim 11 recites that the “the body and the link are configured to limit the movement in the first direction to between 15 and 50 degrees rotation from the second axis and to limit movement in the second direction to between 15 and 50 degrees rotation from the second axis.” However, Claim 10 from which claim 11 depends, says that the movements in the first and second directions are pivoting around the second axis.  The amended claim does not add clarity as to what the rotation is relative to (where the zero-point is on the angular coordinate system for rotation), and introduces additional confusion by suggesting that the rotation is from the second axis, which is also the axis around which the rotation occurs. For examination purposes, the claim will be treated as referring to the allowable rotation to either side from a vertical position (i.e. vertical will be treated as 0° of rotation and the angular displacement in the first and second directions will be limited to positive or negative 15°–50°, depending on direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US PGPub 2018/0110388), hereinafter Xia; in view of Beskow et al. (US PGPub 2008/0148512), hereinafter Beskow.

Regarding claim 1, Xia teaches a floor cleaner comprising: 
a vacuum source (suction motor/fan assembly 205, see Xia paragraph [0087]); 
a base movable over a surface to be cleaned (foot assembly 500), the base including 
a distribution nozzle (fluid dispenser 554, see Xia paragraph [0062]) and 
a brushroll that rotates about a brushroll axis (agitator 546, see Xia fig. 2 and paragraph [0052]; axis, see Xia paragraph [0066]) 
and the base further including 
a suction inlet in fluid communication with the vacuum source (suction nozzle 594, see Xia paragraph [0075]); 
a body pivotally coupled to the base (see paragraph [0044]), 
the body pivotable relative to the base about a first axis that is offset from the brushroll axis (assembly 570 offset from axis of agitator 546, see Xia fig. 2), 
the body pivotable about the first axis between an upright storage position and an inclined operating position, 
the body also pivotable relative to the base about a second axis to steer the base as the base moves over the surface to be cleaned (two axes of movement, see Xia paragraph [0044]); 
a link that connects the body to the base, 

the link coupled to the body to form the second axis (swivel joint assembly 570 forms two axes, see Xia paragraph [0044]); 
a supply tank configured to store a cleaning fluid, 
the supply tank in fluid communication with the distribution nozzle and coupled to the body for pivotal movement with the body relative to the base (clean tank assembly 300 in communication with nozzles 554, see Xia paragraph [0093], is coupled to the body, see Xia fig. 2); 
a conduit that couples the supply tank and the distribution nozzle (fluid supply conduit 532 connects tank 300 to spray tips at end of fluid deliver channels 40 by way of spray connectors 528, see Xia paragraphs [0058] and [0060] as well as Xia fig. 16A); and 
a recovery tank configured to store the cleaning fluid drawn through the suction inlet from the surface by the vacuum source (recovery tank 401, see Xia paragraph [0097]).
Xia does not teach that the link is divided into a first chamber and a second chamber or that the conduit extends through the first chamber of the link.
However, Beskow teaches a floor cleaner having a body, a supply tank, a base with a distribution nozzle, and a fluid conduit connecting the supply tank to the distribution nozzle. Beskow additionally teaches the presence of a link between the base and the body that is divided into a first and second chamber wherein the link extends through the first chamber (supply hose 420 extends through pivot 114, which is divided into multiple chambers, see Beskow paragraph [0073] and fig. 4, and figs. 22A-22C showing a top and bottom chamber in the link with two chambers and the fluid conduit passing through them).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Beskow with the cleaner of Xia. Xia teaches a link wherein the conduits pass through the link (see Xia fig. 17 and paragraph [0079], showing fluid supply conduit 532 passing through the link) and additionally 

	Regarding claim 2, Xia in view of Beskow teaches the floor cleaner of claim 1, and further teaches that the link includes a yoke (swivel joint 519, see fig. 8).

Regarding claim 3, Xia in view of Beskow teaches the floor cleaner of claim 2. Xia further teaches the presence of a suction conduit that provides fluid communication between the suction inlet and the recovery tank (flexible conduit 58, see paragraph [0061]), and that the suction conduit passes through the space formed by joint 570 (see fig. 17). 

Regarding claim 6, Xia in view of Beskow teaches the floor cleaner of claim 1, and further teaches that the floor cleaner further comprises an electrical connection between the body and the base, (wiring conduit 533, see Xia fig. 8 and paragraph [0084]). Beskow further teaches that the electrical connection extends through the pivot and that it passes through a second chamber (fig. 22a-c show the wires and a fluid conduit passing through a central hole and two chambers of the pivot.)

Claims 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Beskow as applied to claim 1 above, and further in view of VanTongeren (U.S. PGPub 2016/0367093).

Regarding claim 7, Xia in view of Beskow teaches the floor cleaner of claim 1, wherein the base includes a wheel (wheels 539) defining a wheel axis configured to roll along the surface (see paragraph [0047]). Xia in view of Beskow does not teach that the first axis extends along the wheel axis.

However, VanTongeren teaches a two-axis link system wherein the first axis extends along the wheel axis (see VanTongeren fig. 4). It would have been obvious to a person having ordinary skill in the art to combine the link of VanTongeren with the teachings of Xia in view of Beskow, as Xia teaches that swivel joint assembly 570 of the floor cleaner may form a two-axis link (see paragraph [0044]) but does not teach a specific structure for a two-axis linkage. VanTongeren teaches a link (link 78) for a floor cleaner that provides two axes of rotation (see VanTongeren paragraph [0029]). 

Regarding claim 8, Xia in view of Beskow teaches the floor cleaner of claim 1, further comprising a front side, the suction inlet adjacent the front side, and a back side opposite the front side (see Xia fig. 1), but does not teach that the second axis extends in a direction from the back side to the front side.
However, VanTongeren teaches a two-axis linkage system for a cleaner wherein the second axis extends from the back side to the front side (second axis Y, see VanTongeren fig. 4). It would have been obvious to a person having ordinary skill in the art to combine the link of VanTongeren with the teachings of Xia in view of Beskow, as Xia teaches that swivel joint assembly 570 of the floor cleaner may form a two-axis link (see paragraph [0044]) but does not teach a specific structure for a two-axis linkage. VanTongeren teaches a link (link 78) for a floor cleaner that provides two axes of rotation (see VanTongeren paragraph [0029]). 

Regarding claim 9, Xia in view of Beskow and VanTongeren teaches the floor cleaner of claim 8, wherein the first axis is perpendicular to the second axis (see VanTongeren fig. 4). 

claim 10, Xia in view of Beskow and VanTongeren teaches the floor cleaner of claim 8, further comprising a left side normal to the front side and the back side and a right side opposite the left side and normal to the front side and the back side, wherein the body pivots about the second axis to move the body relative to the base in a first direction toward the right side and in a second direction toward the left side. (pivot taught by VanTongeren and integrated in claim 8 makes the body capable of pivoting in a left-to-right direction around second axis Y, see VanTongeren paragraph [0029] and fig. 4).

Regarding claim 15, Xia in view of Beskow teaches the floor cleaner of claim 1, but does not teach that the first axis is parallel to the brushroll axis and the second axis is perpendicular to the first axis and the brushroll axis. 
However, VanTongeren teaches a floor cleaner with a pivot between boy and base such that the the first axis is parallel to the brushroll axis and the second axis is perpendicular to the first axis and the brushroll axis (first and second axes perpendicular, see VanTongeren fig. 4; brushroll axis parallel to first axis and therefore perpendicular to second axis, see VanTongeren fig. 2).
It would have been obvious to a person having ordinary skill in the art to combine the link of VanTongeren with the teachings of Xia and Beskow, as Xia teaches that swivel joint assembly 570 of the floor cleaner may form a two-axis link (see paragraph [0044]) but does not teach a specific structure for a two-axis linkage. VanTongeren teaches a link (link 78) for a floor cleaner that provides two axes of rotation (see VanTongeren paragraph [0029]). 

Regarding claim 16, Xia in view of Beskow teaches the floor cleaner of claim 1, but does not teach that the second axis is inclined relative to the surface when the body is in the upright storage position. However, VanTongeren teaches a cleaner with a second axis inclined relative to the surface when the body is in an upright storage position (see VanTongeren fig. 4).


Regarding claim 17, Xia in view of Beskow and VanTongeren teaches the floor cleaner of claim 10, wherein the second axis is at an acute angle relative to the surface when the body is in the upright storage position (second axis Y is at an acute angle relative to surface in upright storage position, see VanTongeren fig. 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zia in view of Beskow and VanTongeren as applied to claim 10 above, and further in view of Thorne et al. (US PGPub 2014/0331445), hereinafter Thorne.
Regarding claim 11, Xia in view of Beskow and VanTongeren teaches the floor cleaner of claim 10, but does not teach that the body and the link are configured to limit the movement in the first direction to between 15 and 50 degrees rotation from the second axis and to limit movement in the second direction to between 15 and 50 degrees rotation from the second axis. 
However, Thorne teaches the concept of configuring the body and link of an upright surface cleaning apparatus to limit lateral rotation of the handle relative to the body via the inclusion of a pivot limiter which limits the maximum pivot angle (see Thorne paragraphs [0125]-[0127]) to a range of degrees from vertical. 
It would be obvious to a person having ordinary skill in the art to combine the teachings of Thorne with the cleaning device of Xia, Beskow and VanTongeren to provide a variable pivot limiter as .

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. Applicant argues that neither Xia nor Beskow show that the link has a first chamber and a second chamber (upper and lower) and that the conduit extends through the first chamber. As shown by figs 22a-22c of Beskow, the link has two chambers and the conduit extends through both. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blase (US 5483726), which teaches a link with separate fluid and power lines (see fig. 3), which travel on either side of the main connector and then through chambers on each side of the link portion (see Blase col. 9 lines 32-51 and fig. 16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         


/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723